NO. 07-06-0084-CR
                                   NO. 07-06-0085-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   JANUARY 18, 2007

                          ______________________________


                               ERIC R. WISE, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

NOS. 2003-404549 & 2003-404550; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                         OPINION


       By two indictments, Appellant, Eric R. Wise, was charged with five counts of

aggravated sexual assault and two counts of indecency with a child. Following the denial

of his motion to suppress, Appellant entered open pleas of guilty to all counts, and the case

proceeded to the punishment phase. The trial court sentenced Appellant to fifty years
confinement on each of the five convictions for aggravated sexual assault and ten years

confinement on each of the two convictions for indecency with a child. All seven sentences

were to run concurrently. 1 Presenting three issues to challenge all seven convictions,

Appellant questions whether (1) the sentences imposed were excessive and grossly

disproportionate to the facts; (2) the trial court abused its discretion in denying his motion

to suppress because the affidavit presented in support of the search warrant of his home

was based upon material misinformation or omissions, and there was no nexus shown

between the search of his home and the alleged crimes; and (3) the prosecutor’s use of

“leading questions” prejudiced presentation of the evidence at the suppression hearing.

We affirm.


                                       Background


       The record establishes that Appellant, a thirty-seven year old male from Cedar

Rapids, Iowa, had been communicating over the Internet for almost a year with KMB, a

fourteen year old female from Kenosha, Wisconsin. According to KMB, Appellant knew

she was fourteen years old and represented to her that he was twenty-two years old. On

August 19, 2003, Appellant traveled to Wisconsin to meet KMB at a park. They spent a

few hours together, hugged and French kissed. KMB testified that Appellant pulled her


       1
         Appellant was also convicted in Federal court of producing child pornography,
enticement of a child, and traveling across State lines with intent to engage in a sexual act
with a juvenile, which convictions were affirmed in United States v. Wise, 447 F.3d 440 (5th
Cir. 2006). He was sentenced to 168 months confinement and three years of supervised
release. Id. at 445.

                                              2
onto his lap, but did not make any sexual advances. KMB told Appellant she needed to

return home for dinner, but they arranged to communicate later that evening. Appellant

gave KMB the telephone number and room number at the local hotel where he was staying.


      KMB, feeling uneasy about her encounter with Appellant, disclosed the incident to

her older sister, her mother, and father.       As a result, Kenosha, Wisconsin Police

Department was called in to investigate.        A search of KMB’s computer disclosed

communications between her and Appellant, as well as photographs of Appellant.


      Kenosha, Wisconsin Police Officers were dispatched to Appellant’s hotel room where

he voluntarily consented to a search of his room and vehicle. Items discovered in the hotel

room included the following:


      C      a torn and empty condom wrapper and an empty three-pack condom
             box behind the night stand located between the two beds;
      C      a prescription bottle belonging to Appellant with one-half of a Viagra
             tablet;
      C      a stained towel;
      •      Appellant’s wallet which contained numerous phone numbers on a
             post-it type paper;
      C      Appellant’s car keys and his Iowa driver’s license; and
      C      a paper on the night stand with directions to the park where he met
             KMB.


      Items found in Appellant’s vehicle included:


      C      a video camera containing a tape;


                                            3
          •       a tripod;
          C       a backpack;
          C       a bundle of yellow nylon tow rope;
          C       a baggie containing various pills;
          C       a camera bag containing a 35MM Canon Rebel camera and flash; and
          C       a green cell phone.


          The evidence was turned over to the Kenosha, Wisconsin Police Department. The

videotape found in the seized camera was viewed by investigators and according to a police

report:


          [t]he tape showed what appeared to be a M/W recording a F/W (age or
          person unknown) sleeping in the nude under the covers on a bed. . . . Eric
          and the unknown F/W then engage in sexual intercourse, where Eric looks at
          the camera once and the F/W appears to have no knowledge that the camera
          is there. Note, that the F/W also appears to be in a lethargic state.


          Wisconsin authorities arrested Appellant and charged him with child enticement and

use of a computer to facilitate a child sex crime according to Wisconsin statutes.2 On

August 20, 2003, Detective Ric Bentz, of the Kenosha, Wisconsin Police Department

drafted two affidavits in support of search warrants; one for Appellant’s home in Cedar



              2
         A person is guilty of child enticement if with intent to commit certain enumerated
acts, he “causes or attempts to cause any child who has not attained the age of 18 years
to go into any vehicle, building, room, or secluded place.” A person is guilty of use of a
computer to facilitate a child sex crime if that person “uses a computerized communication
system to communicate with an individual who the actor believes or has reason to believe
has not attained the age of 16 years with intent to have sexual contact or sexual
intercourse with the individual in violation of s. 948.02 (1) or (2) is guilty of a Class C
felony.”

                                                 4
Rapids, Iowa, and another to determine the origin of electronic communications and other

information from a screen name believed to belong to Appellant from an America Online

account. Detective Bentz then contacted Detective Melissa Henderson, of the Cedar

Rapids, Iowa Police Department, for assistance in obtaining an Iowa search warrant for

Appellant’s home.


       Detective Henderson presented an Application for Search Warrant which not only

included her own affidavit but also incorporated the affidavit of Detective Bentz. The

affidavit of Detective Bentz provides in relevant part:


       The defendant then asked to meet the victim and he traveled across state
       lines from Cedar Rapid [sic] Iowa to Kenosha WI on August 19, 2003 to meet
       KMB DOB 09/28/88 at Washington Bowl. The defendant meet [sic] the victim
       and took [sic] to the area of the swing sets and “French Kissed” KMB DOB
       09/28/88 there. When officers arrived at The Holiday Inn Express the subject
       had an open box of condoms one open condom package, several pills of an
       unknown substance, an 8mm camera and Viagra tablets in the hotel room.
       The subject voluntarily consented to allow officers to search the room and his
       vehicle and officers recovered a camera tripod and more video tapes. One
       tape shows the defendant having sexual intercourse with a female subject
       that appears to be under the influence of alcohol or a controlled substance.
       ...


       The Iowa search warrant was approved by a magistrate at 4:01 p.m. on August 20,

2003, and was executed by Cedar Rapids, Iowa law enforcement officers at approximately

5:00 p.m. that same day. The warrant authorized a search of Appellant’s home for

evidence in connection with the crimes of child enticement and use of a computer to

facilitate a child sex crime. The evidence sought was described as follows:


                                              5
      Any and all electronic devices, which are capable of analyzing, sorting,
      creating, displaying, converting, or transmitting electronic or magnetic
      impulses or data, including but not limited to: digital camera, computer, lap-
      top computer, central processing units, external drives or storage media,
      terminals or video display units, together with peripheral equipment such as
      keyboards, modem, acoustic couplers, automatic dialers, electronic tone
      generating devices, printing devices, internal storage including hard drives,
      computer software programs, together with instruction manuals and
      associated documentation; the photo designs floppy disk and CD disks for
      storage of electronic media, any notes papers documentation in handwriting,
      typed, photocopied, or printed form, or stored on computer printouts,
      magnetic tape, cassettes, disks, diskettes, photo-optical devices, or any other
      medium, that were used to communicate with the victim over the Internet.
      Any controlled substance as defined in Chapter 124 of the Iowa Code,
      including but not limited to suspicious pills.


      Following execution of the Iowa search warrant of Appellant’s home, officers seized

a computer, CDs, photographs, videotapes, magazines, and printed chat logs. In addition,

a locked Brinks home safe bolted to a closet floor was discovered during the search and

removed to the police station. Iowa authorities gained entry to the Brinks home safe and

found, among other items, computer CDs, floppy disks, and a videotape.         All evidence

seized was turned over to Wisconsin authorities for analysis.


      Wisconsin authorities viewed the videotape found in the safe which revealed

Appellant and a young female between ages thirteen and fifteen engaging in sexual acts.

Announcements from a radio station could be heard playing in the background of the

videotape. The radio station was traced to Lubbock, Texas. Other evidence seized

included a photo of the young female depicted in the videotape standing in front of a

shopping mall located in Lubbock. The photograph and videotape were forwarded to the


                                            6
Lubbock Police Department. The girl in the photograph was wearing a high school letter

jacket that was traced to a local high school. The young girl was then identified through the

school’s records as ACT, a female born on March 5, 1989.


       In October 2003, ACT’s parents were contacted by the Lubbock Police Department

to inform them about an aggravated sexual assault investigation involving ACT. On October

2, 2003, ACT gave a written statement to a detective averring she first began

communicating by computer with Appellant during the summer of 2002. According to her

statement, in December 2002, Appellant expressed his desire to travel to Lubbock to meet

her. On January 16, 2003, he sent her an e-mail in which he indicated he was leaving for

Lubbock and expected to arrive the next day. He also expressed that “[t]omorrow will be

the first big day of our life together.” When Appellant arrived in Lubbock, he contacted ACT;

they met several times over the course of the weekend and engaged in sexual encounters.

ACT was thirteen years of age at the time. ACT was aware that Appellant recorded one of

their sexual escapades on videotape, which was the videotape discovered in the safe in

Appellant’s Iowa home. After the Wisconsin and Iowa investigations lead authorities to the

Lubbock case, Appellant was charged in Lubbock County with two counts of indecency with

a child and five counts of aggravated sexual assault for his involvement with ACT.


                                         Analysis


       By his first issue, Appellant maintains the sentences imposed were excessive and

grossly disproportionate to the facts in violation of his Eighth Amendment right to be free

                                             7
from cruel and unusual punishment.3 We disagree. After the trial court pronounced

sentence, defense counsel did not present any objections. Neither was a motion for new

trial filed complaining of the sentence. Appellant did, however, make a bill of exception to

offer examples of sentences for sexual assaults in other jurisdictions. But the bill preceded

conclusion of the punishment phase and pronouncement of sentence.


       In order to preserve a complaint for appellate review, the record must show a timely

request, objection, or motion. Tex. R. App. P. 33.1(a)(1). Constitutional rights, including

the right to be free from cruel and unusual punishment, may be waived. Castaneda v.

State, 135 S.W.3d 719, 723 (Tex.App.–Dallas 2003, no pet.). Consequently, Appellant

preserved nothing for review and issue one is resolved against Appellant.


       Appellant contends by his second issue that the trial court should have granted his

motion to suppress illegally obtained evidence. Specifically, he argues (1) the affidavit in

support of the search warrant of his home was based upon material misinformation and

omissions and (2) no nexus was shown between the search of his Iowa home and the

alleged Wisconsin crimes of child enticement and use of a computer to facilitate a child sex

crime. We disagree.




       3
       In support of his argument, Appellant relies on Solem v. Helm, 463 U.S. 277, 290
103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). It is, however, no longer controlling following the
decision in Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991),
that “Solem was simply wrong; the Eighth Amendment contains no proportionality
guarantee.”

                                             8
       Appellant filed a motion to suppress the evidence obtained from his home and also

requested a Franks v. Delaware hearing in his motion.4 He alleged, among other things,

that Detective Bentz’s affidavit contained material misrepresentations and omissions made

intentionally or with reckless disregard for the truth. Detectives Bentz and Henderson both

testified at the hearing. Following presentation of the evidence, the State acknowledged

discrepancies between Detective Bentz’s affidavit and his testimony, but nevertheless

argued that Appellant failed to meet his burden under Franks to show that Bentz

intentionally and knowingly made false statements or that he made statements with reckless

disregard for the truth. At the conclusion of the hearing, the trial court ruled:


       [w]ith respect to the argument that Detective Bentz perpetrated fraud on the
       magistrate that issued the search warrant, I strongly disagree with that. There
       are statements that are conflicting for sure. There are statements that appear
       to be just wrong.
       But looking at everything from a totality of the circumstances and
       understanding that Detective Bentz was talking with the other officers prior to
       the other officers writing their reports, writing the inventories, the things that
       they put in writing that [defense counsel] is referring to now, taking a look at
       all that, I don’t find that Detective Bentz intentionally misled anyone. I also
       don’t find that – or I do find that he did not make statements with reckless
       disregard as to their truth.
       I think there was some miscommunication in this case. My opinion is that’s
       what it amounts to.
       Even if you throw all of that out, however, the Court finds that there’s still
       probable cause to issue the search warrant for the reasons stated, the

        4
       Franks held that where a defendant makes a substantial preliminary showing that
a false statement in a warrant affidavit was made knowingly and intentionally, or with
reckless disregard for the truth, and if that statement was necessary to a finding of
probable cause, the Fourth Amendment requires a hearing at defendant’s request. Franks
v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978).

                                               9
       underlying reason for the issuance of the search warrant, the reason that they
       were going to the magistrate in the first place.


Following its reasoning, the trial court denied Appellant’s motion to suppress. Appellant

then entered open pleas of guilty to all counts.


       A trial court's ruling on a motion to suppress is reviewed for abuse of discretion.

Balentine v. State, 71 S.W.3d 763, 768 (Tex.Crim.App. 2002); Oles v. State, 993 S.W.2d
103, 106 (Tex.Crim.App. 1999). We apply a bifurcated standard of review giving almost

total deference to the trial court’s determination of historical facts and reviewing de novo its

application of the law to those facts. Laney v. State, 117 S.W.3d 854, 857 (Tex.Crim.App.

2003). See also Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App. 1997). Absent

findings of fact, we view the evidence in the light most favorable to the trial court’s ruling and

assume the trial court made implicit findings of fact that support its ruling as long as those

findings are supported by the record.5 State v. Ross, 32 S.W.3d 853, 856 (Tex.Crim.App.

2000); State v. Ballard, 987 S.W.2d 889, 891 (Tex.Crim.App. 1999). At a suppression

hearing, the trial court is the sole judge of the credibility of the witnesses and the weight to

be given their testimony. Wyatt v. State, 23 S.W.2d 18, 23 (Tex.Crim.App. 2000).




        5
        Effective June 28, 2006, the trial court shall make findings of fact when requested
by the losing party. See State v. Cullen, 195 S.W.3d 696, 699 (Tex.Crim.App. 2006). If
no findings of fact are requested, State v. Ross, 32 S.W.3d 853 (Tex.Crim.App. 2000)
continues to control. Id.

                                               10
       Under Franks v. Delaware, a defendant bears the burden of showing by a

preponderance of the evidence at a suppression hearing that an affidavit contains a false

statement made either knowingly and intentionally or with reckless disregard for the truth.

438 U.S. 154, 156, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978). If a defendant makes an offer

of proof in support of the allegations and demonstrates that if the false material of the

affidavit is excised and the abridged affidavit is insufficient to support probable cause, the

warrant must be voided and the fruits of the search “excluded to the same extent as if

probable cause was lacking on the face of the affidavit.” Id. See also Hinojosa v. State, 4
S.W.3d 240, 246-47 (Tex.Crim.App. 1999). The Supreme Court declined to extend the rule

of exclusion to instances where police are merely negligent in collecting facts. Franks, 438
U.S. at 154. See also Dancy v. State, 728 S.W.2d 772, 783 (Tex.Crim.App. 1987), cert.

denied, 484 U.S. 975, 108 S. Ct. 485, 98 L. Ed. 2d 484 (1987) (providing that a misstatement

in an affidavit that is the result of simple negligence or inadvertence will not invalidate a

warrant). Additionally, at a Franks hearing, the trial judge is owed great deference as the

sole fact-finder and judge of the witnesses’ credibility. Janecka v. State, 937 S.W.2d 456,

462 (Tex.Crim.App. 1996). The trial court’s ruling will be overruled only if it is outside the

bounds of reasonable disagreement. Id.


       Great deference should be given to a magistrate’s determination of probable cause.

Illinois v. Gates, 462 U.S. 213, 236, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983); Swearingen

v. State, 143 S.W.3d 808, 810-11 (Tex.Crim.App. 2004). Warrants should not thereafter

be invalidated through “hypertechnical” interpretation of their supporting affidavits. Gates,

                                             11
462 U.S. at 236. The task of the issuing magistrate is simply to make a practical, common-

sense decision whether, given all the circumstances set forth in the affidavit, including the

“veracity” and “basis of knowledge” of persons supplying hearsay information, there is a fair

probability that contraband or evidence of a crime will be found in a particular place. Gates,
462 U.S. at 238. The duty of a reviewing court is simply to determine whether, considering

the totality of the circumstances, the magistrate had a substantial basis for concluding that

probable cause existed to support the issuance of the warrant when viewing the affidavit.

Id. at 238-39.


       Appellant argues the magistrate in Iowa was mislead into issuing a search warrant

based upon the following material misinformation and or omissions contained in Detective

Bentz’s affidavit:


            Bentz’s Affidavit                         Alleged Misinformation or Omission

1. “The [Appellant] meet (sic) the victim            1. KMB was accompanied to the park by
and took [her] to the area of the swing              a friend.
sets and ‘French Kissed’ KMB DOB
9/28/88 there.”

2. “[T]he subject had an open box of                 2. A box of condoms was found behind a
condoms one open condom package .                    night stand between two beds in the hotel
. .”                                                 room. Nothing connected Appellant to the
                                                     condoms and there was no way to
                                                     determine whether Appellant had even
                                                     touched them.

3. “[T]he subject had . . . Viagra tablets in        3. There was one-half of a Viagra tablet
the hotel room.”                                     found in a prescription bottle belonging to
                                                     the Appellant. The prescription bottle was


                                                12
                                                   found in Appellant’s vehicle, not the hotel
                                                   room.

4. “[T]he subject had . . .several pills of        4. The pills were not illegal, nor were they
an unknown substance . . . in the hotel            a controlled substance. The pills were
room.”                                             found in Appellant’s vehicle, not the hotel
                                                   room.

5. “[T]he subject had . . . an 8mm camera          5. The 8mm camera was found in
. . . in the hotel room.”                          Appellant’s vehicle.


6. “The subject voluntarily consented to           6. Only one videotape was recovered and
allow officers to search the room and his          it was recovered from the 8mm camera.
vehicle and officers recovered a camera
tripod and more video tapes.”

7. “One tape shows the [Appellant]                 7. The affidavit fails to state that the
having sexual intercourse with a female            female appeared to be an adult.
subject that appears to be under the
influence of alcohol or a controlled
substance.”


       The State acknowledges that Detective Bentz’s affidavit contained mistakes and

omissions, but explains they were not made intentionally nor with reckless disregard for the

truth. At the suppression hearing, Bentz clarified discrepancies regarding the condom box

and open package, the 8 millimeter camera, and Viagra prescription by explaining that he

relied on verbal information from patrol officers and detectives to draft his affidavit. He did

not yet have written reports to reference and needed to act immediately to prevent

destruction of any electronic evidence. He did not mention that the female in the videotape

found in the 8 millimeter camera appeared to be an adult because he was not positive of

her age. The “several pills of an unknown substance” mentioned in the affidavit were


                                              13
determined to be over-the-counter allergy pills after the affidavit was drafted. During

redirect examination, Detective Bentz denied that his affidavit contained either false

statements or statements made with reckless disregard for the truth.


       Deferring to the trial court’s conclusion that Detective Bentz’s affidavit did not contain

either false statements or statements with reckless disregard for the truth, we cannot

conclude the trial court abused its discretion. Accordingly, we find against Appellant on his

contention that the Iowa magistrate was mislead into issuing the search warrant based upon

any misstatements of fact.


       The Texas Court of Criminal Appeals has not yet determined whether a Franks

analysis applies to omissions as well as false statements. See Massey v. State, 933
S.W.2d 141, 146 (Tex.Crim.App. 1996). However, in Renteria v. State, 206 S.W.3d 689,

704 (Tex.Crim.App. 2006), the Court assumed application of Franks to omissions and

concluded that even if information omitted from an affidavit in support of a search warrant

had been included, sufficient probable cause existed to issue the search warrant.


       As to omissions from the affidavit, we also conclude Appellant did not establish that

certain facts were omitted intentionally or with reckless disregard for their truth. See

Massey, 933 S.W.2d at 146. Therefore, even assuming that Franks applies to the alleged

omissions, we believe the Iowa magistrate would have had sufficient probable cause to

issue the search warrant even if the omissions had been included in Detective Henderson’s

affidavit. The search warrant affidavit would still have averred that Appellant had been

                                               14
communicating over the Internet and via electronic mail, as well as telephone

conversations, with KMB, a minor, with the intent of having a sexual relationship with KMB.

Again deferring to the trial court’s conclusion, we cannot say the trial court abused its

discretion in finding that the Iowa magistrate would have had sufficient probable cause to

issue the search warrant.


       The second argument advanced by Appellant in his suppression issue is the lack of

nexus between the search of his home in Iowa and the charged offenses in Wisconsin of

child enticement and use of a computer to facilitate a child sex crime. He urges that the

search of his home resulted in a “fishing expedition.”


       The basic purpose of the Fourth Amendment is to safeguard the privacy and security

of individuals against arbitrary invasion of governmental officials. Berger v. New York, 388
U.S. 41, 53, 87 S. Ct. 1873, 18 L. Ed. 2d 1040 (1967).         The requirement that a search

warrant be specific prohibits general searches and prevents the vesting of complete

discretion in the officer who executes the warrant. Id. at 55-56. “Mere evidence,” as

distinguished from fruits or instrumentalities of a crime, may be seized, provided there is a

nexus between the items seized and the crimes under investigation. Warden, Maryland

Penitentiary v. Hayden, 387 U.S. 294, 307, 87 S. Ct. 1642, 18 L. Ed. 2d 782 (1967).

However, nexus between items to be seized and criminal behavior is automatically provided

in the case of fruits or instrumentalities. Id.




                                                  15
       In the instant case, most of the items enumerated in the search warrant, i.e., camera,

computers, and items related thereto, constituted fruits or instrumentalities of the charged

offenses and nexus was automatically provided. Appellant’s argument that nexus was not

established between the search of his home and the charged offenses is misplaced. Both

arguments comprising Appellant’s challenge to the trial court’s denial of his motion to

suppress are overruled.


       By his final issue, Appellant claims prejudice in the prosecutor’s use of leading

questions during the motion to suppress hearing. We disagree. Rule 611(c) of the Texas

Rules of Evidence does not prohibit the use of leading questions. See Wyatt, 23 S.W.3d
28-29. It provides that leading questions should not be used during direct examination of

a witness except as necessary to develop the testimony of that witness. Tex. R. Evid.

611(c). It is within the sound discretion of the trial court to permit the use of leading

questions during direct examination. Wyatt, 23 S.W.3d at 28. To establish abuse of

discretion, an appellant must show he was unduly prejudiced by use of leading questions.

Hernandez v. State, 643 S.W.2d 397, 400 (Tex.Crim.App. 1982), cert. denied, 462 U.S.
1144, 103 S. Ct. 3128, 77 L. Ed. 2d 1379 (1983).


       Appellant recognizes that the use of leading questions seldom results in reversible

error. Uhl v. State, 479 S.W.2d 55, 57 (Tex.Crim.App. 1972). However, relying on State

v. Hosey, 348 S.E.2d 805 (N.C. 1986), he argues that when leading questions result in

testimony from the prosecutor rather than the witness, reversible error occurs. We are


                                             16
bound to follow the law as it is pronounced by the Texas Court of Criminal Appeals and see

no compelling reason to apply the rationale of Hosey in this case. See Swilley v. McCain,

374 U.S. 871, 875 (Tex. 1964).


       According to Appellant, approximately 122 leading questions were asked of Detective

Bentz during direct examination and 121 leading questions during re-direct examination.

He argues the questions suggested the answers. Appellant interjected, and the trial court

sustained, five leading question objections early during the suppression hearing. Following

the fifth objection, the trial court admonished the prosecutor it wanted to “hear the witness’s

testimony.” No further leading question objections were made after the prosecutor was

admonished despite Appellant’s calculations that several hundred leading questions were

asked. By failing to object and obtain an adverse ruling each time the prosecutor asked a

leading question, Appellant has not preserved this issue for review. See Tex. R. App. P.

33.1(a); Garner v. State, 939 S.W.2d 802, 807 (Tex.App.–Fort Worth 1997, pet. ref’d). See

generally Hudson v. State, 675 S.W.2d 507, 511 (Tex.Crim.App. 1984) (holding that

defense counsel must object each time allegedly inadmissible evidence is offered). Issue

three is overruled.


       Having overruled Appellant’s issues, the trial court’s judgments are affirmed.



                                                   Patrick A. Pirtle
                                                       Justice


Publish.




                                              17